Rowell, J.
This is case for deceit in obtaining credit by false representations. But the facts found cuff one another so that they cannot be said to show that credit was thus obtained. Although some of them show that it was, others show that it was not. Thus, it is expressly found that after *368the time of the false representations, the plaintiff sold the goods in question to be paid for on delivery, and that he insisted upon payment C. O. D., and that payments were made by the defendant as a result of the plaintiff’s attempt to collect pay therefor as fast as they were sold. With this finding it is impossible to say that the defendant obtained credit by reason of the false representations.

Jtidgment reversed, and judgment for the defendant.